Taylor, ■ J.,
concurring.
I concur fully in the opinion of Mr. Justice WHITFIELD in this case, as to the poAver of the Railroad Commissioners over the regulation of rates for that particular class of railroads popularly known, as-street railroads.- • ■ --; . . -•
*348I am clearly of the opinion that they undoubtedly have jurisdiction over the fixing of rate's for said particular’ class of roads.
By the provisions of Section 5 of Chapter 4549, approved May 8th, 1897, the Legislature that enacted that Chapter, after using broad language descriptive of the class of common carriers intended to be included in the act evidently thought that the terms used were broad enough to include street railroads and that an express exception of such roads was necessary to exclude them from its provisions, and in said Section 5 of that Act they did expressly except them.
The next session of the Legislature, that of the year 1899, enacted Chapter 4700, by which they revised and amended said Chapter 4549 passed at the next preceding session of 1897, and by Section 5 of said Chapter 4700, after using general terms and language still more broadly and comprehensively including street railroads within its provisions than did the previous Act, omitted the express exception of street railroads that was contained in the same section of the previous Act of which it was a revision and amendment.
This was tantamount to the Legislature saying in effect we have used terms and language entirely broad' and comprehensive enough to include street railroads, and we did not wish to except them, but intend to include them, therefore, we have amended the previous Act by striking out and omitting the express exception of such roads contained in the previous Act.